--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.12


THIS CONVERTIBLE PROMISSORY NOTE AND THE STOCK ISSUABLE UPON CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY STATE SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD,
DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS: (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT OR (2)
THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL TO THE HOLDER OF THESE
SECURITIES, STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT.
 
ACRO, INC.
CONVERTIBLE PROMISSORY NOTE
 
$40,000
March 24, 2010
 
FOR VALUE RECEIVED, ACRO, INC. (the “Company”), a Nevada corporation duly
organized under law, hereby absolutely and unconditionally promises to pay to
the order of BioTech Knowledge LLC (the “Holder”) the principal sum of Forty
Thousand US Dollars ($40,000), (“Principal Amount”) on March 24, 2011 (the
“Maturity Date”), unless this Convertible Promissory Note (the “Note”) is
earlier converted or prepaid pursuant to the terms hereof. The Company shall not
withhold or deduct any amount of any kind from the payments payable to the
Holder hereunder.
 
1.           Payment of Principal. Subject to the terms and conditions of this
Note, the Company may pay this Note at any time prior to the Maturity Date by
providing a thirty (30) day notice to the Holder. The Company will pay the
Principal Amount in immediately available funds at the Holder’s known address or
to such other address as Holder may designate for such purpose from time to time
by written notice to the Company, without any requirement for the presentation
of this Note or making any notation thereon.
 
2.           Conversion.
 
(a)           Optional Conversion. At any time prior to the conversion or
payment of this Note, this Note shall be automatically converted upon the
receipt by the Company of a written election by the Holder to convert all or
part of the Principal Amount into shares of the Company's Common Stock, par
value $0.001 per share ("Common Stock") ("Optional Conversion").
 
(b)           Mandatory Conversion upon a Change of Control Event. If, prior to
the Maturity Date, the Company effects a sale of all or substantially all of the
Company’s assets or shares, or a merger, consolidation or other business
combination of the Company with or into another entity (other than a wholly
owned subsidiary) in which the Company’s shareholders immediately prior to such
transaction do not hold a majority of the voting power of the surviving entity
("Change of Control Event"), the unpaid Principal Amount shall be automatically
converted, immediately prior to the consummation of the Change of Control Event,
into Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Number of Securities.  The number of shares of Common Stock to be
issued to the Holder upon conversion of any or all of the Principal Amount, as
so elected by the Holder, shall equal to the unpaid Principal Amount on the
conversion date, divided by US$0.008 (as shall be adjusted as a result of any
share combination, split, revisers split, or any consolidation).
 
(d)           Mechanics of Conversion; Certificates for Conversion Shares. Upon
any conversion pursuant to Sub-Section (a), the Company shall issue within
fourteen (14) days the Common Stock to the Holder, provided that the Holder
shall be deemed to be the holder of such Common Stock from the date of notice of
conversion. Upon any conversion pursuant to Sub-Section (b), the Company shall
issue immediately prior to the consummation of the Change of Control Event the
Common Stock to the Holder. Any Common Stock issued by the Company under this
Note shall be fully paid and non assessable.
 
 (e)           Fractional Shares. No fractional shares of the Company will be
issued pursuant to this Note; any fractional amount resulting from conversion as
described above shall be rounded up if one-half share or more, or down if less
than one-half share.


3.           Default.  Notwithstanding the aforesaid, the entire unpaid
Principal Amount, shall be due and payable at any time without any demand,
immediately upon the earlier of any of the following events: (i) the Company
files a petition for voluntary dissolution under applicable law, (ii) the
Company makes an assignment for the benefit of creditors, (iii) within sixty
(60) days after the filing of any involuntary proceeding under applicable law
and such proceedings shall not have been vacated or stayed, (iv) the appointment
of a receiver or trustee to take possession of all or a substantial portion of
the property or assets of the Company, if such appointment is not terminated,
dismissed or vacated within sixty (60) days after the appointment, or (v) the
imposition of a lien on all or substantially all the assets of the Company which
is not removed within sixty (60) days thereafter, other than in connection with
a line of credit provided by a financial institution or the purchase or lease of
equipment, in each case in the ordinary course of business.
 
Company shall notify the Holder in writing within 3 business days from the time
such event first becomes known to it of any such event described above.
 
4.           General.
 
(a)           Successors and Assigns.  The Holder may not assign all or any
portion of this Note, without the written consent of the Company.  The Company
may not assign this Note, whether by operation of law, in connection with a
Change of Control or otherwise, without the written consent of the Holder.  This
Note, and the obligations and rights of the Company hereunder, shall be binding
on and inure to the benefit of the Company, the Holder of this Note, and their
respective heirs, successors, and assigns.  Without limiting the foregoing, any
successor and assign of the Holder shall be subject to the terms of this Note,
including the limitations on transfer and the representations contained in this
Note.
 
(b)           Notices.  All notices, requests, consents, and demands shall be
made in writing and shall be deemed effectively given when delivered personally
to the party to whom they are addressed or when deposited in the mail, by
registered or certified mail, postage prepaid, addressed to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Governing Law; Venue. This Note and all questions relating to its
validity, interpretation and performance shall be governed by and construed in
accordance with the General Corporation Law of the State of Nevada as to matters
within the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the laws of the State of Israel, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Israel (without application of its conflicts of law
principles). Any dispute arising out of, in connection with, or with respect to,
this Note shall be adjudicated in the competent courts of the State of Israel
and nowhere else.
 
(d)           Entire Agreement.  This Note embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and it supersedes all prior agreements, arrangements, understandings and
undertakings, written or oral, relating to the subject matter hereof, if any.
This Note may not be modified or amended except with the written consent of the
Company and Holder.


(e)           Company’s Waivers. The Company hereby waives presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Note.


(f)           Failure. The failure by the Holder at any time to require
performance of any provision hereof or to enforce any right with respect thereto
shall in no manner affect its right at a later time to enforce the same and
shall in no event be construed to be a waiver of such provision or rights,
unless specifically made, in writing.
 
IN WITNESS WHEREOF, this Note has been executed and delivered, on the date and
year first above written.
 
 

 
ACRO, INC.
     
By: /s/Gadi Aner
 
Name: Gadi Aner
 
Title: CEO and Chairman

 
AGREED AND ACCEPTED:

 
BIOTECH KNOWLEDGE LLC
 
By: /s/Ehud keinan
Name: Ehud Keinan
Title: Sole Member
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------